Citation Nr: 1615110	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-13 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.  

2.  Entitlement to service connection for residuals of a scalp laceration.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Joseph J. Lynch, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a December 2007 rating decision, the RO denied entitlement to service connection for a psychiatric disability, to include anxiety, depression, and an adjustment disorder, and determined that new and material evidence had not been received to reopen the claim of entitlement to a neuropsychiatric condition.  A notice of disagreement was filed in February 2008, a statement of the case was issued in March 2010, and a substantive appeal was received in March 2010.

The Veteran testified at a RO hearing in June 2008 with regard to his claimed acquired psychiatric disability; the transcript is of record.  

In a November 2011 rating decision, the RO denied entitlement to service connection for residuals of scalp laceration and entitlement to a TDIU.  A notice of disagreement was filed in January 2012, a statement of the case was issued in May 2014, and a substantive appeal was received in June 2014.

The issues of entitlement to service connection for an acquired psychiatric disability and residuals of scalp laceration, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 1975 rating decision, the RO denied the Veteran's claim of entitlement to service connection for anxiety  neurosis; the Veteran did not file a notice of disagreement and no additional evidence was received within a year of its issuance.  

2.  Additional evidence received since the RO's February 1975 rating decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The February 1975 rating decision that denied the Veteran's service connection claim for anxiety neurosis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  New and material evidence has been received since the February 1975 RO decision denying entitlement to service connection for anxiety neurosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & material evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a February 1975 rating decision, the RO denied entitlement to service connection for anxiety  neurosis.  At the time of the decision, service treatment records and VA treatment records were on file, which included a September 1974 diagnosis of anxiety neurosis.  The Veteran did not file a notice of disagreement and no new and material evidence was received within a year of issuance of that rating decision, and the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In February 1999, the Veteran filed a claim for a TDIU due to his neuropsychiatric condition.  In a March 1999 rating decision, the RO denied entitlement to service connection for a neuropsychiatric condition.  The RO did not give any consideration to the fact that a claim for anxiety neurosis had been previously denied.  At the time of the decision, VA treatment records were on file which reflected continuous mental health treatment.  The Veteran did not file a notice of disagreement with the RO's decision, but within a year of the issuance of the rating decision, in July 1999 the Veteran filed another claim for a TDIU due to his psychiatric condition which could be implied as a continuation of his claim for a psychiatric disability.  Moreover, the Veteran underwent a VA psychiatric examination in July 1999 and mental health treatment records continued to be associated with the claims folder.  The RO, however, did not readjudicate the claim of service connection for a psychiatric condition.  The RO granted entitlement to nonservice-connected pension in October 2001; however, did not address his compensation claim.  The RO prepared a Deferred Rating Decision in October 2005 which referenced the July 1999 pending TDIU claim, but did not reference a pending claim of service connection for a psychiatric condition.

The Board, thus, finds that the March 1999 rating decision is not final and the Board must consider evidence submitted since the date of the last final decision in February 1975.  

The newly submitted evidence since the February 1975 denial consists of reports of mental health treatment and multiple medical opinions from private examiners.  

Specifically, correspondence dated in February 2008 from the Veteran's VA treating physician reflects that the Veteran suffers from both cognitive and psychiatric abnormalities that prevent him from sustaining gainful employment, which are directly related to injuries he sustained during his service in the military.  

Correspondence dated in May 2008 from the Veteran's VA treating physician reflects that the Veteran has undergone treatment since July 2007 and that his emotional problems are due to in-service experiences.  He is socially and occupationally disabled.  He is unemployable.  He is totally disabled by his mental illness and unable to function in any job in any capacity.  His severe and disabling symptoms had their onset during service.  

Correspondence dated in June 2008 from the Veteran's VA treating physician reflects that he suffers from-severe depression and anxiety directly as a result of the back injury he suffered during military service (cervical and lumbar spondyloses).  The severe pain results in sleep disturbance.  His inability to work causes marked depression.  He withdraws and stays in bed a lot.  At other times, the intense pain causes him to become so frustrated that he smashes furniture.  His appetite is poor.  He avoids people.  He has a very poor frustration tolerance and is easily angered.  He has been on antidepressants for many years.  He is totally disabled emotionally and is unable to function in any job in any capacity.  He is socially and occupationally disabled.  He is unemployable.  His condition is chronic and permanent.  

Correspondence dated in April 2011 from the Veteran's VA treating physician reflects the opinion that his mental illness is directly due to the traumas he experienced during military service.  

In September 2011 the Veteran underwent a VA examination wherein the examiner opined that the Veteran's schizoaffective disorder included symptoms of schizophrenia as well as clinically significant chronic symptoms of severe depression.  The examiner noted that the Veteran attributes his symptoms of depressed mood and suicidal ideation to chronic back pain as well as other factors including a history of perceived trauma while stationed in Germany, severe and persisting mental illness, bereavement, and issues and history of brain injury.  The examiner opined that his claimed service-connected condition (degenerative disc disease, lumbar spine) and resulting chronic pain are at least as likely as not one significant contributing factor among many factors that the Veteran self-reports as influencing his current state of depression.  However due to the Veteran's inability to present accurate and clear history and due to the presence of psychotic disorder, the examiner is unable to say with certainty that the service-connected condition is at least as likely as not a proximal cause of the Veteran's current state of depression.  The examiner stated that the Veteran may also meet the criteria for PTSD, however, the examiner could not conclude this with certainty due to overlapping symptomatology.

Such evidence suggests a relationship between his psychiatric disability and his active service or his service-connected disability.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  For the above reasons, the claim of service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108.  



ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disability is granted.


REMAND

Acquired psychiatric disability

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Certain chronic diseases, to include psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

VA has defined the term psychosis for purposes of presumptive service connection at 38 C.F.R. § 3.384.  In this regard, under 38 C.F.R. § 3.384, the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  However, 38 U.S.C.A. § 1702  does not define "mental illness."  Effective June 13, 2013, VA codified in regulation statutory presumptions of medical care eligibility for veterans of certain wars and conflicts who develop psychosis within specified time periods and for Persian Gulf War veterans who develop a mental illness other than psychosis within two years after the end of the Persian Gulf War period.  See 38 U.S.C. § 1702(a).  See 78 Fed. Reg. 28140 -43 (May 14, 2013).  Such codification only applies to Persian Gulf veterans, rather than veterans of the Vietnam era.

As detailed hereinabove, the Veteran's treating physicians have proffered positive opinions relating the Veteran's psychiatric condition to service or to his service-connected lumbar spine disability; however, the examiners have not offered an appropriate rationale.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  Thus, remand is necessary for further opinion.  Such opinion should also address whether a psychosis manifested within a year of separation from service.  

Residuals of scalp laceration

The Veteran claims entitlement to residuals of scalp laceration due to a bicycle accident that occurred during service in June 1973.  Service treatment records reflect that the Veteran fell from a bike and suffered facial abrasions.  06/13/2003 VBMS entry, Medical Treatment Record-Government Facility.  

The Veteran should be afforded a VA examination to assess whether he has residuals of scalp laceration due to the facial abrasions suffered during active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

TDIU

The Veteran claims entitlement to a TDIU due to his acquired psychiatric disability; this claim hinges on the requested development.  Thus, the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The Virtual folder must be provided to the examiner prior to the examination.  

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV/V diagnostic criteria is required.  

The examiner should provide opinions as to the following:

a) Whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror, OR whether the Veteran has PTSD due to a corroborated stressor;

b) For any psychiatric diagnosis rendered other than PTSD the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder is a result of service or any incident therein.  

Consideration should be given to the diagnoses of record.

c)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that a psychosis manifested within a year of separation from service.  

The examiner should know that anxiety neurosis was diagnosed in September 1974.  

d)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that an acquired psychiatric disability is caused by degenerative disc disease, lumbar spine.  

e)  Whether it is at least as likely as not (50 percent or greater probability) that an acquired psychiatric disability has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by degenerative disc disease, lumbar spine.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

If opinions cannot be rendered without resorting to speculation as to the etiology of his psychiatric disability, the examiner should discuss in detail why an opinion cannot be offered.  

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the virtual folder.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the nature and etiology of his claimed residuals of scalp laceration.  It is imperative that the Virtual folders be made available to and be reviewed by the examiner.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Does the Veteran have residuals of scalp laceration?

b)  Are residuals of scalp laceration at least as likely as not (50 percent or greater probability) due to service or any incident therein, to include the in-service injury?  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Thereafter, readjudicate the service connection claims and entitlement to a TDIU.  If the benefits sought are not granted in full, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his attorney should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


